Citation Nr: 0415076	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  94-18 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a disorder manifested 
by pain and inflammation of multiple joints, on a direct 
basis or due to undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to July 
1979 and from November 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board ) from February 1994 and later RO decisions that 
denied service connection for a disorder manifested by pain 
and inflammation of multiple joints, on a direct basis or due 
to undiagnosed illness.  The Board remanded the claim to the 
RO in March 1996, January 1999, December 2000, and July 2003.

After the last Board remand, other service connection claims, 
which had been on appeal, were granted by the RO; thus such 
claims are no longer before the Board.


FINDINGS OF FACT

1.  The veteran's active duty included service in Southwest 
Asia during the Persian Gulf war.  He claims service 
connection for a disorder manifested by pain and inflammation 
of multiple joints, on a direct basis or due to undiagnosed 
illness.  

2.  Any chronic diagnosed orthopedic problems began years 
after service and were not caused by any incident of service.

3.  It is not shown that the veteran has an undiagnosed 
chronic multiple joint disorder or that any such disorder has 
been of at least 6 months duration and to a compensable 
degree.






CONCLUSION OF LAW

A disorder manifested by pain and inflammation of multiple 
joints was not incurred in or aggravated by service, on a 
direct basis or as due to undiagnosed illness.  38 U.S.C.A. 
§§ 1110, 1131, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty in the Air Force from 
September 1971 to July 1979.  He again served on active duty 
from November 1990 to July 1991, which included service in 
Southwest Asia during the Persian Gulf War.

The veteran's service medical records show that in April 1973 
he injured his left foot while playing basketball; no 
residual is noted subsequently.  He twisted his left ankle in 
July 1975 while playing basketball; an X-ray was normal.  He 
strained his lower back in February 1976.  He sprained his 
left knee again during basketball in April 1976; an X-ray was 
negative.  He had low back pain again in April 1977.  In May 
1977, he was assessed with chondromalacia after complaining 
of a history of left knee pain; a June 1977 X-ray was 
negative.  He was assessed with musculoskeletal strain upon 
complaint of right shoulder pain in August 1977; no bony 
pathology was present on X-ray.  He suffered a bruise injury 
to the right hip, with hip and back pain, in November 1977; 
X-rays of the lumbosacral spine and hips were negative.  

Service medical records from the veteran's second period of 
service show that in January 1991 he was seen for a complaint 
of morning swelling of his right hand, which was probably due 
to incidental trauma on the job.  On his May 1991 separation 
examination, he denied having painful or swollen joints, back 
pain, and elbow or knee problems.  He reported having foot 
trouble, which referred to skin problems.  

A private doctor saw the veteran in May 1993 for complaints 
of multiple joint swelling; she diagnosed arthralgia of 
unknown etiology.  By the end of the month, the arthralgia 
was resolving.  

On a Persian Gulf War examination in May 1993, the veteran 
complained of knee pain, but his muscles and joints were 
normal.  In June 1993, he complained of joint swelling; there 
was no swelling on examination, and X-rays of the knees were 
normal.  On follow-up to a Persian Gulf War examination in 
June 1993, blood tests were all negative.  He reported aching 
in his knees.  

He was treated by VA in May 1994 for a complaint of recurrent 
swelling and joint pain.  It was noted that  rheumatism 
workup the previous year had been negative.  There was no 
heat, swelling, or edema on observation.  The assessment was 
arthralgias.  On a Persian Gulf evaluation by the Eisenhower 
Army Medical Center in November 1994, a pertinent diagnosis 
was arthralgia most likely related to hypermobility.

On VA rheumatology evaluation in November 1994, he described 
intermittent pain and swelling in his shoulders, elbows, 
wrists, fingers, hips, knees, and ankles.  The examiner 
stated that the veteran had diffuse arthralgias that did not 
appear to have an underlying pathological cause and aches 
that did not appear to represent any inflammatory disease 
process.  He noted mild joint hypermobility with no palpable 
synovitis, as well as no evidence of muscle disease.  He 
stated that it was conceivable that knee pain resulting from 
vigorous physical activity represented early degenerative 
arthritis, but there was no evidence of any infectious, post-
infectious, or autoimmune disease.  X-rays of the wrists 
showed minimal demineralization without soft tissue swelling, 
fracture, or dislocation; there was periarticular 
demineralization of the hands, but no inflammatory or erosive 
arthropathy.  X-rays showed mild bilateral hallux valgus 
deformity of the feet.  

On periodic reserve examination in February 1995, he denied 
all orthopedic problems or pains, except for foot trouble.

In May 1995, he reported swelling in his hands, knees, and 
joints since his Persian Gulf War service.  On VA 
rheumatology clinic referral for diffuse joint pains as part 
of the Persian Gulf Inventory Phase II program, bone scanning 
revealed mild degenerative joint disease of the feet; the 
changes in the feet and ankles were either degenerative, 
post-traumatic, or stress-related.  There was no evidence of 
recent fracture, inflammatory joint disease, or any other 
significant osseous abnormality.  He also had a positive ANA 
test of uncertain clinical significance, but no symptoms to 
suggest an underlying connective tissue disease.

On VA joints examination in April 1996, the veteran 
complained of swelling in the feet, ankles, knees, hands, and 
elbows.  It was noted that tests for rheumatoid arthritis, 
lupus, and gouty arthropathy were negative.  No swelling was 
found on examination, and all ranges of motion were normal.  
The examiner stated that while the veteran complained 
subjectively of multiple musculoskeletal complaints, there 
was no evidence of degenerative changes or loss of motion on 
orthopedic examination.  Arthritis was not found.  Further 
evaluation was recommended.

From late 1996 through 1997, he was seen for complaints of 
joint pains and arthralgias of the ankles, knees, and wrists.  
Activities included jogging and lifting weights.  He reported 
swelling in his feet and ankles, stating that the problems 
had started in 1993.  The assessment was chondromalacia and a 
question of Gulf War syndrome.  

The veteran testified at an RO hearing in January 1997.  He 
said that he had been having joint pains continuously since 
onset of symptoms in 1993.  

The veteran's wife wrote in October 1997 that joint pains had 
started upon the veteran's return from Persian Gulf War 
service.  

A November 1997 VA X-ray of the knees was unremarkable except 
for a possible loose body in the right knee joint.

On VA joints examination in August 1999, the veteran 
complained of intermittent pain in his ankles, knees, and 
left elbow with an onset in 1994.  Ranges of motion were 
normal for the feet, ankles, knees, and left elbow.  The 
examiner reported that there was no swelling of any joint or 
objective evidence of pain.  He could find no symptoms or 
physical findings that could be attributed to a known 
clinical diagnosis.  Nor was there any limitation of motion 
due to poor conditioning or any other factors.  The examiner 
stated that it is not likely that the veteran's symptoms were 
from a diagnosed disorder.  In addition, the examiner stated 
that the physical findings at this time did not represent an 
undiagnosed illness.  

Private medical records show that in May 1999 he was treated 
for an October 1998 left ankle sprain that was still giving 
him problems.  He continued to have ankle pain into 1999, but 
there was no swelling or tenderness on palpation, and range 
of motion was good.  It was noted that he had sprained the 
left ankle in October 1998.  The assessment was possibly 
osteoarthritis versus tendinitis.  Additional private medical 
records show treatment for joint pain in June 1999, with an 
assessment of an ankle sprain, but a negative physical 
examination.  

On follow-up for left ankle pain in February 2000, there was 
no swelling or tenderness to palpation.  He said the pain 
usually came just behind the medial malleolus on the left.  
He had good range of motion and normal tone and strength.  
The assessment was tendinitis versus osteoarthritis on a 
February 2000 visit.  

On VA joints examination in March 2001, the veteran reported 
that he had pain in the ankles, knees, and left elbow.  He 
stated that he was using Celebrex and that he no longer had 
joint pains.  He said he rarely or occasionally had ankle and 
knee pain, but no more swelling.  The knees were nontender on 
examination, and there was no erythema, redness, swelling, or 
crepitus.  The ankles were not tender, and there was no 
swelling or erythema.  There was no erythema, crepitus, or 
warmth of the left elbow.  The examiner opined that the 
veteran did not have any joint problems at this point; 
however, he requested X-rays for further evaluation.  X-rays 
showed a dorsal talar spur on the left without tarsal 
coalition; knee and elbow films showed no fracture, 
dislocation, or effusion.  The examiner stated that he could 
find no link between pain and inflammation of joints and 
service.  Also, in the absence of present findings, he could 
not determine the diagnosis.  

II.  Analysis

Through discussions in correspondence, the RO rating 
decision, the statement of the case, the supplemental 
statements of the case, and the Board's remands, the VA has 
informed the veteran of the evidence necessary to 
substantiate his claim for service connection for a disorder 
manifested by pain and inflammation of multiple joints.  He 
has been informed of his and the VA's respective 
responsibilities for providing evidence.  Pertinent 
identified medical records have been obtained, and VA 
examinations have been provided.  The notice and duty to 
assist provisions of the law are satisfied.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.

Service connection may be granted for disability due to a 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia theater of 
operations during the Persian Gulf war.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs and symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs and symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, and menstrual disorders.  The 
illness must become manifest during either active service in 
the Southwest Asia theater of operations during the Persian 
Gulf war or to a degree of 10 percent or more, under the 
appropriate diagnostic code of 38 C.F.R. Part 4, not later 
than December 31, 2006.  By history, physical examination, 
and laboratory tests, the disability cannot be attributed to 
any known clinical diagnosis.  There must be objective signs 
that are perceptible to an examining physician and other non-
medical indicators that are capable of independent 
verification.  There must be a minimum of a 6 month period of 
chronicity.  There must be no affirmative evidence that 
relates the undiagnosed illness to a cause other than being 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If 
signs or symptoms have been medically attributed to a 
diagnosed (rather than an undiagnosed) illness, the Persian 
Gulf War presumption of service connection does not apply.  
VAOPGCPRC 8-98.  The Board notes that the Persian Gulf War 
illness provisions were recently amended to add certain 
diagnosed conditions.  More specifically, the new law 
provides that, in addition to certain chronic disabilities 
from undiagnosed illness, service connection may also be 
given for medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs and symptoms, as well as for any diagnosed illness that 
the VA Secretary determines by regulation warrants a 
presumption of service connection.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317.  

The evidence shows that the veteran had occasional acute and 
transitory musculoskeletal complaints, such as simple 
strains, during his periods of active duty.  It is not shown 
that he had a chronic orthopedic disorder during service, let 
alone a chronic disorder manifested by pain and inflammation 
of multiple joints.  His second period of active duty (1990-
1991) included service in Southwest Asia during the Persian 
Gulf war, and he alleges he now has the claimed condition and 
it is due to such service.

The Persian Gulf War provisions on service connection for 
undiagnosed illness require chronicity and independently 
verifiable symptoms.  In this case, the veteran first 
reported multiple joint symptoms in 1993, a couple of years 
after service.  Medical records since then do not show a 
diagnosed disorder affecting multiple joints, let alone one 
medically linked to service.  More recent VA examinations in 
1999 and 2001 found no objective evidence of joint pain, 
swelling, or other symptoms.  The 1999 VA examination 
concluded that the veteran did not have an undiagnosed 
illness.  The 2001 VA examination concluded that the veteran 
did not have any joint problems at all and that there was no 
link between service and his complaints.

The weight of the credible evidence shows that any chronic 
diagnosed orthopedic problem which the veteran may have now 
began years after service and was not caused by any incident 
of service.  Moreover, it is not shown that he has an 
undiagnosed chronic multiple joint disorder or that any such 
disorder has been of at least 6 months duration and to a 
compensable degree, as required for service connection under 
the Persian Gulf War provisions.  The preponderance of the 
evidence is against the claim for service connection for a 
disorder manifested by pain and inflammation of multiple 
joints, on a direct basis or due to undiagnosed illness.  
Thus the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a disorder manifested by pain and 
inflammation of multiple joints, on a direct basis or due to 
undiagnosed illness, is denied.


                     
______________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



